Title: To James Madison from William C. C. Claiborne, 4 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 4 January 1806, “Near New Orleans.” “Having, for the most part, effected the objects which occasioned my visit to the Atachapas and Apalousas, I am now on my return, and will be at my Post early on Tomorrow. My Private Secretary, who has met me on this Evening, communicated the substance of several important dispatches from you, which were received during my absence; they shall engage my immediate and faithful attention—and you may calculate on hearing from me very particularly by the next Post.”
                